                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


RYAN GOOKINS, et al.,                                  )
                                                       )
                               Plaintiffs,             )
                                                       )
                          v.                           )        No. 1:19-cv-00867-JPH-MJD
                                                       )
COUNTY MATERIALS CORP., et al.,                        )
                                                       )
                               Defendants.             )




                               ORDER DENYING MOTION TO STAY


       This matter is before the Court on the Defendants’ Motion to Stay or, in the Alternative,

for a Protective Order [Dkt. 39] in which they seek to avoid responding to discovery requests and

scheduling depositions until their pending motion to dismiss is resolved. The Magistrate Judge

recently has recommended that the motion to dismiss be granted in part and denied in part. For

the reasons set forth below, the Magistrate Judge now DENIES the motion so stay and orders

that discovery proceed.

        “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936). A court

may stay a matter through an exercise of its inherent authority to manage litigation or through its

authority under Federal Rule of Civil Procedure 26(c). See, e.g., E.E .O.C . v. Fair Oaks Dairy

Farms, LLC, No. 2:11 cv 265, 2012 WL 3138108, at *2 (N.D. Ind. Aug. 1, 2012). “[The court

should] balance interests favoring a stay against interests frustrated by the action in light of the
court’s paramount obligation to exercise jurisdiction timely in cases properly before it.” U.S. ex

rel. Robinson v. Indiana Univ. Health Inc., No. 1:13-cv- 02009-TWP-MJD, 2015 WL 3961221

(S.D. Ind. June 30, 2015) (internal citation omitted). “Courts disfavor stays of discovery

‘because they bring resolution of the dispute to a standstill.’” Red Barn Motors, Inc. v. Cox

Enterprises, Inc., No. 1:14-cv-01589, 2016 WL 1731328, at *3 (S.D. Ind. May 2, 2016) (quoting

New England Carpenters Health & Welfare Fund v. Abbott Labs, No. 12 C 1662, 2013 WL

690613, at *2 (N.D. Ill. Feb. 20, 2013)). District courts have “extremely broad discretion” in

weighing these factors in deciding whether a stay should issue. Robinson, 2015 WL 3961221, at

*1. Filing a motion to dismiss does not automatically stay discovery, and the Court is not

required to grant a motion to stay discovery pending a ruling on a motion to dismiss. See, e.g.,

New England Carpenters, 2013 WL 690613, at *3. Although such stays are sometimes granted,

id., a party has no right to a stay, and the party seeking a stay bears the burden of proving that the

Court should exercise its discretion in staying the case. Ind. State Police Pension Trust v.

Chrysler LLC, 556 U.S. 960, 961 (2009).

       The Defendants’ motion to stay is premised on their confidence that their motion to

dismiss will be granted, thereby rendering any discovery unnecessary. However, the Magistrate

Judge now has recommended that the motion to dismiss be denied in part and that the Plaintiffs

be given the opportunity to replead with regard to the remaining claim. While that ruling will

not become final unless and until it is adopted by the District Judge, the Magistrate Judge does

not believe that it is appropriate for all discovery to grind to a halt in the meantime. District

courts have an important and inherent authority and obligation to control their calendars and

ensure that litigation proceeds expeditiously. See, e.g., James v. McDonald’s Corp., 417 F.3d

672, 681 (7th Cir. 2005); see also Fed. R. Civ. P. 1 (“[These rules] should be construed,



                                                  2
administered, and employed by the court and the parties to secure the just, speedy, and

inexpensive determination of every action and proceeding.”). This case was filed in state court

over five months ago, and the Defendants have not met their burden of persuading the Court that

the chance of their motion to dismiss being granted in its entirety outweighs the interest in

moving this matter forward. Therefore, the Court will exercise its discretion to DENY the

Defendants’ motion to stay.

       As to any outstanding discovery request that was served prior to July 3, 2019, responses

shall be served by August 1, 2019. Any discovery requests that were served on or after July 3,

2019, shall be responded to within 30 days of the date they were served.

       SO ORDERED.



       Dated: 18 JUL 2019




Distribution:

Service will be made electronically on all
ECF-registered counsel of record via email
generated by the Court’s ECF system.




                                                 3
